Citation Nr: 0012155	
Decision Date: 05/09/00    Archive Date: 05/18/00

DOCKET NO.  98-05 467A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for a skin rash, 
described as acne vulgaris, currently rated as 10 percent 
disabling.

2.  Entitlement to service connection for neck pain and 
headaches, as due to an undiagnosed illness.

3.  Entitlement to service connection for bilateral shoulder, 
and hand pain, as due to an undiagnosed illness.

4.  Entitlement to service connection for a sinus disorder 
with cough, as due to an undiagnosed illness.

5.  Entitlement to service connection for constipation, as 
due to an undiagnosed illness.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The appellant served on active duty for training from 
February 1985 to May 1986, and on active duty from October 
1986 to October 1992, including a period of active duty in 
the Persian Gulf during the Persian Gulf War.  This duty was 
reportedly from August 1990 to March 1991.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating determinations of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

A hearing was held in October 1999, at the RO, before Michael 
D. Lyon, who is the Board Member rendering the determination 
in this claim and who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7102 (West 
1991).  A transcript of the hearing has been included in the 
claims folder for review.



FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claim.

2.  Objective clinical evidence of record indicated that the 
skin rash disorder was manifested by occasional exfoliation, 
exudation and itching involving an exposed area, with no 
systemic or nervous manifestations shown.

3.  The veteran does not have a undiagnosed neck pain with 
headaches disorder; subsequent to service, she was diagnosed 
with a chronic headache disorder, mixed, migraine and tension 
type, with associated neck pain; arthralgia and degenerative 
disk disorder of the cervical spine.  

4.  There is no competent evidence causally relating her 
currently-shown chronic headache disorder, mixed, migraine 
and tension type, with associated neck pain; or, arthralgia 
and degenerative disk disorder of the cervical spine to the 
neck pain and headaches complained of during her military 
service or to any other incident of service, including an 
undiagnosed illness.

5.  The veteran does not have a undiagnosed bilateral 
shoulder, and hand pain disorder; service medical records do 
not contain any complaints or findings of bilateral shoulder 
pain, or hand pains; subsequent to service, she was diagnosed 
with chronic shoulder, joint arthralgia, and x-ray evidence 
of degenerative changes; and, bilateral carpal tunnel 
syndrome; there is no competent evidence showing that this 
disorder was first manifest during service or is otherwise 
related thereto.

6.  The veteran does not have an undiagnosed sinus disorder; 
sinusitis was noted in her October 1985 enlistment 
examination and on 4 occasions during service; there is no 
competent evidence causally relating her currently shown 
maxillary sinusitis to the sinusitis complained of during her 
military service or to any other incident of service, 
including an undiagnosed illness.

7.  Prior to service the veteran was treated for a 
constipation disorder; service medical records do not contain 
any complaints or findings of constipation; there is no 
competent evidence showing that this disorder was first 
manifest during service; subsequent to service, she was 
diagnosed with chronic constipation; the veteran does not 
have an undiagnosed constipation disorder.

8.  There is no competent evidence showing the presence of an 
undiagnosed illness as a result of service in the Southwest 
Asian Theater manifest to a degree of 10 percent.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for a skin disorder have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 
4.20, 4.118, diagnostic code (DC) 7899-7806 (1999).

2.  The claims for entitlement to service connection for neck 
pain with headaches; bilateral shoulder, and hand pain; a 
sinus disorder with cough; and/or constipation, as having 
been incurred during service or as due to an undiagnosed 
illness as a result of service in the Southwest Asian Theater 
pursuant to 38 C.F.R. § 3.317 are not well grounded.  
38 U.S.C.A. § 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.303, 3.317 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the claim for a higher disability evaluation 
for a skin disorder, the Board notes that disability ratings 
are determined by the application of a schedule of ratings 
which is based on average impairment of earning capacity.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1 (1999).  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 1999); 38 C.F.R. Part 4 
(1999).  However, the Board will consider only those factors 
contained wholly in the rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluations will be assigned if the disability more 
closely approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1999).  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (1999). 

With respect to the claims for service connection, the Board 
observes that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active service, or for aggravation of a 
preexisting injury, or disorder by active service. 38 
U.S.C.A. §§ 1110, 1131 (West 1991).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes. However, continuity of symptoms is 
required where the condition in service is not, in fact, 
chronic or where diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b) (1999).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991); 38 C.F.R. § 3.303(d) (1999).  If a claim is well 
grounded, the Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, show that 
the veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such a 
condition.  The evidence must be medical in nature, unless it 
relates to a situation where lay evidence is competent.  
However, if chronicity is not applicable, a claim may still 
be well grounded on the basis of continuity of symptomatology 
if the condition was noted during service or during an 
applicable presumptive period and if competent evidence, 
either medical or lay, related the present disorder to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488 
(1997). 

Service connection may also be established for chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than December 31, 
2001. 38 U.S.C.A. § 1117 (West 1991); 38 C.F.R. § 3.317(a)(1) 
(1999).  Objective indications of a chronic disability 
include both "signs," in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent 
verification.  

Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first become manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from part 4 
of this chapter for a disease or injury in which the 
functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for purposes of 
all laws in the United States.  38 C.F.R. § 3.317(a)(2-5) 
(1999).  Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving skin, headache, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b) (1999).

However, the threshold question which must be resolved with 
regard to each claim is whether the veteran has presented 
evidence that each claim is well grounded; that is, that each 
claim is plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  A plausible claim is "one which is meritorious 
on its own or capable of substantiation."  Black v. Brown, 
10 Vet. App. 279 (1997).  The duty to assist under 
38 U.S.C.A. § 5107(a) is triggered only after a well-grounded 
claim is submitted.  See Anderson v. Brown, 9 Vet. App. 542, 
546 (1996); Peters v. Brown, 6 Vet. App. 540, 546 (1994).  
Evidentiary assertions by the person who submits a claim must 
be accepted as true for the purposes of determining whether a 
claim is well-grounded, except where the evidentiary 
assertion is inherently incredible or beyond the competence 
of the person making the assertion.  See Meyer v. Brown, 9 
Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19 
(1993).  

Where the determinative issue is factual rather than medical 
in nature, competent lay testimony may constitute sufficient 
evidence to well ground the claim.  See Caluza v. Brown, 7 
Vet. App. 498, 504 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  For a 
service-connected claim to be well grounded, there must be a 
medical diagnosis of current disability, lay or medical 
evidence of in-service incurrence or aggravation of a disease 
or injury, and medical evidence of a nexus between the in-
service injury or disease and current disability.  See Epps 
v. Brown, 9 Vet. App. 341, 343-44 (1996), aff'd, 126 F.3d 
1464 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

I.  Entitlement to an Evaluation in Excess of 10 Percent for 
a skin rash, diagnosed as acne vulgaris.

Initially, the Board determines that the veteran's claim for 
an increased rating is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999) by virtue of 
his statements that he has incurred an increase in his 
service-connected disability.  See Drosky v. Brown, 10 Vet. 
App. 251, 254 (1997).  Further, the Board finds that all 
relevant facts have been properly developed and no additional 
assistance to the veteran is required to comply with the 
duty-to-assist mandated by 38 U.S.C.A. § 5107(a).  

In addition to the above regulations, the Board notes that 
the RO granted entitlement to service connection for acne 
vulgaris, claimed as a skin rash by rating decision dated in 
February 1997, and a 10 percent evaluation was assigned.  The 
veteran disagreed with the rating by correspondence dated in 
May 1997 and a statement of the case (SOC) was issued.  The 
SOC noted that the claim was initially made for a skin rash 
of the lower face due to an undiagnosed illness.  Although 
not specifically claimed as acne vulgaris, the service 
records revealed a diagnosis of acne vulgaris.  As such, 
service connection was granted with a 10 percent rating 
assigned.  The claim was characterized by the RO as 
entitlement to an increased rating.  A timely substantive 
appeal followed.  In view of the recent guidance, the issue 
before the Board is taken to include whether there is any 
basis for "staged" ratings at any pertinent time, to 
include whether a current increase is in order.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  As the statement 
of the case and the subsequent supplemental statements of the 
case have indicated that all pertinent evidence has been 
considered, and the RO has determined that a 10 percent 
rating is to be assigned for the entire period at issue, the 
Board can proceed with its review without prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Applicable regulations provide that, when an unlisted 
condition is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected but the anatomical localization of  
symptomatology are closely analogous.  38 C.F.R. § 4.20.  The 
veteran's skin disorder, described as acne vulgaris, is rated 
under the provisions of VA's Schedule for Rating 
Disabilities, 38 C.F.R. § 4.118, DC 7899-7806, Eczema, as 
follows:

With ulceration or extensive exfoliation or crusting, and 
systemic or nervous manifestations, or exceptionally 
repugnant lesions warrants a 50 percent evaluation. This is 
the highest possible rating under this code.  

With exudation or itching constant, extensive lesions or 
marked disfigurement warrants a 30 percent evaluation. 

With exfoliation, exudation or itching, if involving an 
exposed surface, or extensive area warrants a 10 percent 
evaluation. 

With slight if any exfoliation, exudation or itching or 
itching, if on a nonexposed surface, or small area warrants a 
0 percent evaluation. 38 C.F.R. 4.118, DC 7806. 

In this case, the evidence does not reveal exudation, or 
constant itching, extensive lesions, or marked disfigurement; 
thus, a 30 percent evaluation under DC 7806 is not warranted.  
In such cases, where the manifestations more nearly 
approximate the lower criteria, those criteria apply.  
38 C.F.R. § 4.7.

The service medical records, including service in Southwest 
Asia, reveal that the veteran was treated in July 1987 for 
cold sores.  While in Saudi Arabia in January 1991, she 
reported acne for six months, as well as a family history of 
acne.  She again was treated in April 1991 for acne.  Acne, 
grade II was noted.  She was given medication.

In an October 1994 PGW VA examination, the veteran was 
examined and diagnosed with mild acne of the face.  No 
description was made other than that the acne was "mild."

In a September 1995 VA examination, the veteran complained of 
some bumps on her face.  The diagnosis was a facial rash, 
etiology unknown.  No further description of the disorder was 
reported.

At a hearing held at the RO in September 1998, the veteran 
denied a skin condition prior to service.  She testified to 
having a skin rash on the center bottom of her face, about 
twice monthly, and she was taking antibiotics orally, on her 
face, and also using a peroxide wash daily.  She also had 
scars all around her mouth.  Prior to service she had no skin 
problems.

On VA examination in March 1999, the examiner noted a history 
of chronic skin lesions since 1991.  During PGW these skin 
lesions came in clumps, on her face as well as arms, legs, 
upper chest wall, front and back.  This from time to time 
cleared up by itself leaving small scars which in time 
pitted. She was told she had acne, and was treated with 
Tetracycline, Bactrim, ointments and creams.  She currently 
was being treated with Retin-A, Cleocin T, and Solaquin.  

The examiner noted the veteran's skin was almost completely 
clear except for two small bumps located near the left corner 
of her lip and chin. There were no ulcerations, exfoliation, 
or crusting.  There was no associated symptoms, or nervous 
manifestations. There was some evidence of fading scars on 
her cheeks.  No other significant lesions were noted in other 
parts of her body. The diagnosis was probably acne which 
appeared to be improved with treatment at this time.

A hearing was held before a member of the Board at the RO in 
October 1999, in which the veteran offered further testimony 
in support of her claim.  She reiterated testimony from the 
prior hearing.  She testified as to the treatment rendered.  
She indicated that the skin condition did not interfere with 
her job as a letter carrier.

The other medical records on file, to the extent pertinent, 
do not reveal findings of active skin pathology significantly 
different than those reported above.

Given the most recent clinical evidence of the veteran's skin 
disorder, and in light of the clinical history involving this 
disorder highlighted above, the Board concludes that the 10 
percent evaluation currently assigned for this disability is 
an adequate reflection of the degree of industrial impairment 
associated with this disability. Exudations, or constant 
itching, extensive lesions, or marked disfigurement have not 
been shown, such as to warrant a 30 percent evaluation under 
DC 7806. 

As noted, the most recent VA examination conducted revealed 
no significant symptoms.  Her skin was almost completely 
clear with only 2 small bumps noted on the left corner of her 
lip and chin, and some evidence of faded scars on her cheeks.  
The examiner specifically stated there were no ulcerations, 
or exfoliation.  Thus, the Board finds the weight of the 
"negative" evidence to be greater than the weight of the 
"positive" evidence as to the claim entitlement to a 
scheduler evaluation in excess of 10 percent.  Under Gilbert  
v. Derwinski, 1 Vet. App. 49 (1990), this claim must 
therefore be denied.  She has indicated that there is some 
control of the disorder with medication, and that it has not 
interfered with her employment.

The Board has considered application of 38 C.F.R. § 
3.321(b)(1), which provides
that where the disability picture is so exceptional or 
unusual that the normal provisions of the rating schedule 
would not adequately compensate the veteran for his service-
connected disabilities, an extraschedular evaluation will be 
assigned.
The veteran has not been hospitalized in the past for any 
skin disorders.  The evidence describing the veteran's 
current skin disorder, which is the most relevant evidence to 
consider in determining the appropriate rating under the 
holding in Francisco v. Brown, 7 Vet. App. 55 (1994), as 
represented by the recent VA examinations indicates that her 
skin disorder is not so severe as to warrant the application 
of 38 C.F.R. § 3.321(b)(1) to this case. 

In reaching this decision, the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the appellant's claim for an increased 
rating for a skin disorder, the doctrine is not for 
application. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 57-58 (1990).


II.A. Entitlement to service connection for neck pain and 
headaches, as due to an undiagnosed illness.

The service medical records, including service in Southwest 
Asia, reveal that the veteran reported a lump on her neck in 
January 1987, and in January 1988, complained of neck pain 
and headaches.  In March and July 1987, and February 1990, 
she complained of headaches, abdominal pain, cramps, stuffy 
nose, coughing, cold sores, and sinusitis.  The Board notes 
that the aforementioned complaints and treatments were 
several months to years prior to her PGW service.  

In a November 1994 PGW VA examination, the veteran reported 
neck pain of a 1-1/2 year duration, usually associated with 
cluster type headaches.  The neck pains occasionally lasted 
about 3 days, and occurred about once a month.  There was no 
history of an injury to the neck.  The examiner noted the 
veteran to be about 7 1/2 months pregnant, and having a 2-1/2 
year old child.  A start date for her symptoms was hard to 
determine, but they probably started around the time of her 
first pregnancy.  ROM of the neck was normal, with no spasms 
or tenderness.  The diagnosis was neck pain probably related 
to cluster headaches.  Because of her pregnancy a future 
examination was recommended.  While her symptoms were vague 
they appeared to have begun with her first pregnancy.

In a September 1995 VA examination, the veteran complained of 
headaches behind her eyes to the occipital and neck areas on 
a weekly basis, relieved with Motrin.  The diagnosis was 
muscle contraction headaches. 

In a January 1996 VA examination, the veteran reported having 
headaches and muscular pain in the neck beginning in 1987.  
The examiner noted tenderness to palpation throughout the 
scapula, trapezius, and neck muscles, but not in a specific 
bony area.  The impression was myalgia of the shoulder and 
upper back muscles without significant impairment of motion 
and no objective neurological pattern.

In a hearing at the RO in September 1998, the veteran 
testified that she received treatment for neck pain in 
service by a physical therapist, but was never diagnosed.  
She was told she had some kind of spur, and a decrease in the 
disk space.  

In a PGW examination in April 1999, the examiner reviewed the 
claims file, noting the veteran reported headaches and neck 
pains to a dentist in 1988.  She reported similar pain when 
her wisdom teeth had been previously removed.  She underwent 
physical therapy, and was diagnosed with mechanical neck 
pain.  She was feeling better by February 1988, and there was 
no further treatment or complaints of neck pain in service.  
While she reported that her neck pain symptoms increased in 
the PGW, there is no record of complaint or treatment for 
neck pain in the Persian Gulf or within 2 years afterwards.

The examiner further noted, that in a PGW examination in 
1994, neck pain was suspected to be due to cluster headaches.  
July 1997 x-rays revealed anterior calcification in the C4-C5 
area, with anterior spurring.   No severe disc space 
collapses were noted.

A neck examination revealed pain on ROM of the neck, and all 
head movements were slow and guarded.  There was no 
tenderness to palpation about the neck or trapezius region; 
and, no spasm.  The diagnosis was headaches with associated 
neck pain, and prior x-ray evidence of degenerative changes.

The examiner summarized the veteran's history of neck pain, 
degenerative changes, and headaches.  He noted that she was 
previously diagnosed with muscle contraction headaches, and 
not neck pain as a result of any, "undiagnosed illness."  
She was most recently diagnosed with degenerative disk 
disease (DDD), cervical spine.  The examiner opined that she 
most likely had headaches associated with neck pain, and 
degenerative changes of the neck.  One could not 
differentiate between any neck pain associated with 
degenerative changes in her neck and neck pain associated 
with the previously diagnosed muscle contraction headaches.  

A neurological examination noted reports of sharp pain around 
the eyes, for a long time, since about age 21, with no 
history of a head injury.  She reported always having mild 
pain, but she gets a beating, throbbing pain, every couple of 
weeks associated with nausea.  During this time she cannot 
move or tolerate any noise, and has limited function.  The 
headaches last about 1 or 2 days, and were increasing in 
frequency.  She sometimes has spots before her eyes. She had 
constant neck pain in the middle of the back of her neck, 
down to the lower part of the neck and the shoulders 
bilaterally.  

The examiner's impression was chronic headaches, mixed type.  
These were mixed tension headaches with associated neck pain; 
and, vascular type headaches with throbbing pain, every two 
weeks, suggestive more of migraine headaches.

The examiner also diagnosed chronic neck pain, but ruled out 
degenerative arthritis.  The claims file noted nerve 
conduction studies in July 1997, which recorded bilateral 
carpal tunnel syndrome.  Neurologically she had no focal 
deficits.  A CT scan of her head was normal.  

A hearing was held before a member of the Board at the RO in 
October 1999, in which the veteran offered testimony in 
support of her claims.  

Because the veteran has current diagnoses of headaches with 
associated neck pain, and x-ray evidence of degenerative 
changes; chronic headaches, mixed type, tension headaches 
with associated neck pain; and, vascular type headaches with 
throbbing pain, suggestive of migraine headaches, she does 
not have an undiagnosed neck pain with headache disorder, and 
is not entitled to the presumption of service incurrence on 
that basis to satisfy the nexus requirement of a well-
grounded claim.  Moreover, there is no medical evidence 
providing a nexus between the currently shown neck and 
headache disorders and military service, the veteran does not 
meet the requirement of a nexus with service for presenting 
well grounded claims for these disabilities on a direct 
basis.

B.  Entitlement to service connection for bilateral shoulder, 
and hand pain; and constipation, as due to an undiagnosed 
illness.

The veteran contends that she developed bilateral shoulder 
and hand pain; as well as constipation during service due to 
an undiagnosed illness from her service in the PGW.  The 
records are silent as to any complaints or treatment for a 
bilateral shoulder and hand disorder; or for constipation 
during service. 

Medical evidence of record attributes the veteran's 
complaints of shoulder and hand pain to a diagnosis of carpal 
tunnel syndrome made several years after service.  The 
current diagnosis of chronic constipation is not related to 
service by any medical opinions. There is no medical evidence 
relating a bilateral shoulder and hand disorder; or chronic 
constipation to any incident of military service.  

In a September 1995, and a January 1996 VA examination, the 
veteran reported having muscular pain in the shoulders, and 
numbness in the hands during service, and reportedly had 
continued to have these symptoms since service.  

The examiner in January 1997 noted a full range of motion 
(ROM) of the shoulders, wrists, and elbows without any 
neurological patterns.  Her hands were cool but they had 
tactile sensation, and symmetrical upper reflexes.  There 
appeared to be tenderness to palpation throughout the 
scapula, and trapezius, but not in a specific bony area.  The 
veteran could almost press her weight with her fingertips on 
a table.  The impression was myalgia of the shoulder and 
upper back muscles without significant impairment of motion 
and no objective neurological pattern.

November 1995 to April 1996 VA medical records noted a 
lifelong history of constipation.  The veteran reported to 
never having normal bowel movements even as a child.  The 
examiner questioned whether she was addicted to laxatives.  

In a hearing at the RO in September 1998, the veteran 
testified, in essence, that she thought her shoulder and hand 
pain began in service while she was pregnant. She was told it 
would probably go away after she had the baby.  She also 
testified that she was diagnosed with carpal tunnel syndrome, 
which she believed was secondary to the shoulder pain.

Regarding constipation, she testified to seeing a doctor in 
Saudi Arabia because she had not gone to the bathroom for a 
month.  She was given medicine and she was able to go. Now 
she cannot go to the bathroom without an aid or laxative.  
She denied any health problems prior to service.

In a PGW examination in April 1999, the examiner noted a 
reported history of shoulder and hand pain for over 2 years, 
since PGW service.  May 1995, and January 1996 joints 
examinations were both normal.  Bilateral carpal tunnel 
syndrome was revealed in a July 1997 electrical study.   

The examiner noted no tenderness to palpation about the neck 
or trapezius region; and, no spasm. There was a full ROM of 
the upper extremities.  She made a good fist and could oppose 
the thumbs and fingertips satisfactorily.  She was felt to 
have positive Tinel's sign bilaterally.

Reports of chronic constipation since 1990 to 1991 while in 
the PGW were also noted.  The veteran reports bowel movements 
once a week, with recurrent stomach cramps and gas.  She 
takes laxatives once a week. 

A VA gastrointestinal examination in May 1999, noted a 
history of chronic constipation for which no further work up 
was indicated.

A hearing was held before a member of the Board at the RO in 
October 1999, in which the veteran offered further testimony 
in support of her claims.

Because the veteran has a current diagnosis of bilateral 
carpal tunnel syndrome, and myalgia of the shoulder and upper 
back muscles; and, a diagnosis of chronic constipation, she 
does not have an undiagnosed bilateral shoulder and hand 
disorder; or, constipation disorder, and is not entitled to 
the presumption of service incurrence on that basis to 
satisfy the nexus requirement of a well-grounded claim.  
Moreover, because the service medical records are silent as 
to these disorders, and there is no medical evidence 
providing a nexus between the currently shown bilateral 
shoulder and hand disorder; or, chronic constipation disorder 
and military service, the veteran does not meet the 
requirement of a nexus with service for presenting well 
grounded claims for these disabilities on a direct basis.


C.  Entitlement to service connection for a sinus disorder 
with cough, as due to an undiagnosed illness.

The service medical records, including service in Southwest 
Asia, reveals that the veteran in her October 1985 enlistment 
examination reported a history of sinusitis one-year prior to 
the examination.  Reportedly, this resolved with medication.

The service record notes that in March 1987, July 1987, 
November 1988, and February 1990, the veteran complained of 
abdominal pain, headaches, stuffy nose, coughing, and 
sinusitis.  These episodes appear to have resolved with 
treatment.

Although the records note the veteran was treated for 
sinusitis, and sinus congestion during service, the Board 
notes that this condition has not been shown to have been 
chronic in nature.  It is reported that there was an episode 
prior to service, and episodes during service, each appears 
to have resolved with treatment.

In a hearing at the RO in September 1998, the veteran, in 
essence, testified to having a sinus disorder and coughs 
which began while she was in Saudi Arabia in 1990.  She was 
treated as if she had a cold in service.  She denied having a 
sinus disorder with coughing prior to service.

In a PGW examination in April 1999, the veteran reported 
having postnasal drip which was occasionally green or brown, 
with no epistaxis.  She had some blood streaked mucous which 
has improved with antihistamines at the present time.  The 
examiner noted mild to moderate interference with breathing 
through the nose, with only occasional purulent discharge.  
There was no true dyspnea, but she had a little shortness of 
breath at times.  No heart or lung problems.  She was tired 
in the morning.  At the present time she gets small pieces of 
debris in her throat from her tonsils and a choking 
sensation.  She takes a lot of different antihistamines, and 
antibiotics about four times a year.  She has no hoarseness, 
or difficulty swallowing.  The examiner noted the ears were 
normal; nose open without pus, and a fairly good airway; 
moderately large tonsils.  No particular nasal obstruction 
was noted. X-rays revealed clear sinuses, without osteoblasts 
or lytic lesions; and no evidence of fractures.  The 
diagnoses was chronic sinus congestion; bilateral maxillary 
sinusitis; tonsillar hypertrophy with mild chronic 
tonsillitis.  None of this pathology, however was related to 
service or occurrence or event therein.

III.  Conclusion

Post service medical records reveal treatment and diagnoses 
of a neck disorder with related headaches; mixed type 
headache disorder with associated neck pain; shoulder and 
hand disorder, diagnosed as carpal tunnel syndrome; chronic 
maxillary sinusitis; and chronic constipation; as well as 
other unrelated disorders.  None of the medical evidence on 
file suggests a relationship with any currently diagnosed 
neck; shoulder; hand; headache; sinus; or, constipation 
disorder and any incident or injury incurred in service.

The file also contains statements from the veteran's family, 
and friends  which attests that the veteran's physical state 
changed after her return from the Persian Gulf.  These 
statements are lay assertions, which while attesting to her 
outward conditions may not establish medical causation, and 
so cannot constitute evidence to render a claim well 
grounded. Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Based on the evidence above, the Board finds that the 
symptomatology for which the veteran has complained has not 
resulted in any disability which can be said to be 
"undiagnosed."  To the contrary, treatment and VA examination 
records consistently reflect diagnoses for the conditions 
claimed by the veteran.  The provisions of 38 C.F.R. § 3.317 
only apply to undiagnosed illnesses; therefore, service 
connection for the claimed disabilities, due to an 
undiagnosed illness is precluded under this regulation. The 
requirements for entitlement to service connection under 38 
C.F.R. § 3.317 are rendered not plausible and the claims are 
not well grounded.  

While the Board has considered the veteran's contentions and 
find that his statements are probative of symptomatology, the 
statements and opinions are not competent or credible 
evidence of a diagnosis, date of onset, or medical causation 
of a disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992).  
The veteran's assertions are not deemed to be credible in 
light of the other objective evidence of record showing 
clinically diagnosed disorders.  While the veteran may 
identify symptomatology, she lacks the medical expertise to 
offer an opinion as to their medical causation. Id.  In the 
absence of competent, credible medical evidence, service 
connection is not warranted for these conditions due to an 
undiagnosed illness as a result of service in the Southwest 
Asian Theater pursuant to 38 C.F.R. § 3.317.

Consideration has also been given to primary or presumptive 
service connection for the pathology at issue.  The Board 
notes that the veteran's service medical records reveals a 
report of a lump on her neck in January 1987, and neck pain 
and headaches in January 1988.  In March and July 1987, and 
February 1990, she complained of headaches, as well as 
abdominal pain, cramps, stuffy nose, coughing, cold sores, 
and sinusitis.  The last three headache complaints were not 
associated with neck pain, but appear to have been 
symptomatic of a cold, flu, or sinus infection.  In any event 
the neck pain complaints, and headache complaints appear to 
have been acute and transitory, and resolved in service.  

The service records are silent as to any bilateral shoulder 
or hand disorder; or constipation.  As for sinusitis, this is 
clearly shown by the enlistment examination to have 
preexisted service, and there is no indication of aggravation 
during service.   Thus there is no basis for presumptive 
service connection for any of the claimed conditions.

In summation, the Board notes that when a claim is not well 
grounded it is incomplete, and VA is obligated under 
38 U.S.C.A. § 5103(a) to advise the claimant of the evidence 
needed to complete his or her application.  Robinette v. 
Brown, 8 Vet. App. 69, 77-80 (1995).  In this case, the RO 
informed the veteran of the necessary evidence in the claims 
forms she completed, in its notices of rating decisions, the 
statement of the case, and the supplementary statements of 
the case.  The discussion above informs her of the types of 
evidence lacking, which she should submit for a well grounded 
claim. However, it has not been shown that any records, if 
available, would satisfy the medical nexus requirement in 
order to make the claims well grounded.

The Board has examined all the evidence of record with a view 
toward determining whether the veteran notified VA of the 
possible existence of information which would render her 
claims plausible.  However, the Board finds no such 
information present.  See Beausoleil v. Brown, 8 Vet. 
App. 459, 464-65 (1996); Robinette v. Brown, 8 Vet. App. 69, 
80 (1995).


ORDER

Entitlement to an increased rating for a skin rash, described 
as acne vulgaris, currently rated at 10 percent disabling is 
denied.

Entitlement to service connection for neck pain and 
headaches; bilateral shoulder, and hand pain; a sinus 
disorder with cough; and, constipation, as due to an 
undiagnosed illness as a result of service in the Southwest 
Asian Theater pursuant to 38 C.F.R. § 3.317 is denied on the 
basis that the claims are not well grounded.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals


 

